n r a eves p s_r n i a g a department of the treasury internal_revenue_service washington d c tax exempt and ivernment entities division wl uniform issue list seit lep raty legend taxpayer a ira x financial advisor c individual d financial_institution m account l amount b date date date dear this is in response to a letter dated submitted on your behalf by your authorized representative as supplemented by correspondence dated in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page of u1u41942 taxpayer a age represents that his failure to accomplish a rollover of mutual funds in ira x valued at amount b to an ira at financial_institution m within the 60-day period prescribed by sec_408 was due to a mistake made by financial advisor c an employee of financial_institution m in addition to taxpayer a's medical_condition during the 60-day rollover period taxpayer also represents that amount b has not been used for any other purpose on date taxpayer a concerned over his recent discovery that he suffered from a serious medical_condition and responding to the urging of financial advisor c who whom he had consulted for more than five years authorized financial advisor c to consolidate all of his investment accounts at financial_institution m as part of that effort taxpayer a verbally authorized financial advisor c to transfer all of the funds in ira x amount b to an ira at financial_institution m financial advisor c required no written authorization from taxpayer a to transfer the funds on date financial advisor c transferred the ira x funds to financial_institution m because taxpayer a did not have an ira account at financial_institution m at the time of the transfer the funds were deposited into account l a non-ira individual brokerage account following the transfer financial advisor c never notified taxpayer a that the funds were no longer held in an ira taxpayer a distracted by his recently diagnosed medical_condition as well as his hospitalization and surgery on date which occurred during the 60-day rollover period to treat that medical_condition did not become aware of financial advisor c’s error until he sought to transfer his ira funds to another financial_institution several months after the 60-day rollover period had expired financial_institution m has provided a letter in which financial advisor c and his assistant individual d both acknowledge that taxpayer a had verbally requested them to transfer the ira x funds into an ira at financial_institution m based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement with respect to the distributions totaling amount b contained in sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - page of i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by a mistake made by financial advisor c an employee of financial_institution m in addition to his medical_condition during the 60-day rollover period page’4 of therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distributions totaling amount b from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount b into a rollover ira provided all other requirements of sec_408 of the code except the day requirement are met with respect to such contribution amount b will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact id at please address all correspondence to sincerely yours ‘ qe employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose cc
